 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER DUFRESNE, et al.,                    No. 1:19-cv-00777-DAD-EPG
12                       Plaintiffs,
13           v.                                        ORDER REFERRING MOTION TO
                                                       MAGISTRATE JUDGE
14    JPMORGAN CHASE BANK, N.A., et al.,
15                       Defendants.
16

17          Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), the motion to dismiss filed

18   on behalf of defendants JPMorgan Chase Bank N.A. and Wilmington Trust Company (Doc. No.

19   3) is hereby referred to United States Magistrate Judge Erica P. Grosjean for issuance of findings

20   and recommendations in accordance with 28 U.S.C. § 636(b)(1)(B) and (C). Accordingly, the

21   hearing on the motion set for July 16, 2019 at 9:30 a.m. in Courtroom 5 before the undersigned is

22   hereby vacated and a new hearing date will be set via minute order by the assigned magistrate

23   judge if deemed appropriate.

24   IT IS SO ORDERED.
25
        Dated:     June 19, 2019
26                                                     UNITED STATES DISTRICT JUDGE

27

28
                                                      1
